 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   JESSICA URBAN
 6 Department of Justice, Trial Attorney
   United States Department of Justice, Criminal Division
 7 Child Exploitation & Obscenity Section
   1400 New York Avenue, N.W.
 8 Washington, D.C. 20005
 9 Attorneys for Plaintiff
   United States of America
10
11
                                IN THE UNITED STATES DISTRICT COURT
12
                                   EASTERN DISTRICT OF CALIFORNIA
13
14   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-44 MCE
15                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
16                         v.                           ORDER
17   KEITH WILLETTE,                                    DATE: November 14, 2019
                                                        TIME: 10:00 a.m.
18                               Defendant.             COURT: Hon. Morrison C. England, Jr.
19
20                                              STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:
23          1.     By previous order, this matter was set for status on November 14, 2019.

24          2.     By this stipulation, defendant now moves to continue the status conference until

25 December 11, 2019, and to exclude time between November 14, 2019, and December 11, 2019, under
26 Local Code T4.
27          3.     The parties agree and stipulate, and request that the Court find the following:

28                 a)      The government has represented that the discovery associated with this case

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        includes almost 10,000 pages of discovery, in addition to audio-recordings, and images of

 2        multiple electronic devices. All of this discovery has been either produced directly to counsel

 3        and/or made available for inspection and copying.

 4                  b)   Counsel for defendant desires additional time to consult with their client, to

 5        review the current charge, to review the discovery, including the electronic images, to research

 6        and consider pretrial motions, and to conduct further investigation and research related to the

 7        charge.

 8                  c)   Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him/her the reasonable time necessary for effective preparation, taking

10        into account the exercise of due diligence.

11                  d)   The government does not object to the continuance.

12                  e)   Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15                  f)   For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16        et seq., within which trial must commence, the time period of November 14, 2019 to December

17        11, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

18        Code T4] because it results from a continuance granted by the Court at defendant’s request on

19        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20        best interest of the public and the defendant in a speedy trial.

21
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: November 14, 2019                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ROSANNE L. RUST
 9                                                           ROSANNE L. RUST
                                                             Assistant United States Attorney
10
11
     Dated: November 14, 2019                                /s/ JEROME PRICE
12                                                           JEROME PRICE
13                                                           Assistant Federal Defender for
                                                             Defendant
14                                                           KEITH WILLETTE

15
16
17                                                   ORDER

18          IT IS SO ORDERED.

19 Dated: November 19, 2019
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
